COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00200-CV


Danny Griswold and Rhonda                  §    From the 97th District Court
Griswold
                                           §    of Montague County (2013-0412M-
                                                CV)
v.
                                           §    March 5, 2015

EOG Resources, Inc.                        §    Opinion by Justice Walker


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Danny Griswold and Rhonda Griswold

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker